Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/632,167 filed on November 01, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Shen Wang, Reg. No. 71,847, Tel: 636-236-5390 on 11/12/2021.
Please amend the claim 16 as follows:
16. (Currently Amended) A method for fabricating a display substrate comprising:
providing a substrate with a modified area, wherein an etch selectivity of the modified area is different from an etch selectivity of other area on the substrate;

forming a HF protecting film over the drive thin film transistor;
etching the substrate in a HF etching solution to form a first via and a second via at the modified area;
forming a first conductive section filled in the first via, wherein the first conductive section is in electrical contact with a first terminal of the drive thin film transistor;
forming a second conductive section filled in the second via; and
placing a light emitting diode chip on a second side of the substrate; wherein
a first lead of the light emitting diode chip is in electrical contact with a first terminal of the drive thin film transistor through the first conductive section;
a second lead of the light emitting diode chip is in electrical contact with a second electrode placed on the second side of the substrate; and5ATTY DOCKET NO.: 187001.00509
the second electrode is in electrical contact with the second conductive section through a third electrode.
	
Reasons for Indicating Allowable Subject Matter
6.	Claims 1-11, 13-21 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a display substrate, comprising:
….
a third electrode is placed on the second side of the substrate, wherein the second electrode is in electrical contact with the second conductive section through the third electrode; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 15 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a display device, comprising:
….
a third electrode is placed on the second side of the substrate, wherein the second electrode is in electrical contact with the second conductive section through the third electrode; in combination with the rest of claim limitations as claimed and defined by the applicant.
Claim 16 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a method for fabricating a display substrate, comprising:
….
the second electrode is in electrical contact with the second conductive section through a third electrode; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a display substrate/method for fabricating the display substrate in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 15, and 16 are allowable. Since the independent claims 1, 15 and 16 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-11, 13-14 of the independent claim 1, and the dependent claims 17-21 of the independent claim 16 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 15 and 16 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 15 and 16 are deemed patentable over the prior art.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819